DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 04/12/2021 has been entered. Claim 2 have been cancelled. Claims 1, 3, 4, 8 and 9-11 have been amended. Therefore, claims 1 and 3-16 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, US (2012/0186908) in view of Manspeaker, US (4009903).
In regards to claim 1 Crook discloses:
A work platform (30) for use in aerial work platform apparatus (shown in fig. 2), said work platform comprising a main deck (see annotated drawings), an extension deck (33; see annotated drawings) supported on said main deck (as shown in fig. 3), said extension deck having a floor (inherent) and guardrails (see annotated drawings).

    PNG
    media_image1.png
    514
    683
    media_image1.png
    Greyscale

	In regards to claim 1 Crook does not disclose a work step moveable from a work position to a storage position.
	However, Manspeaker teaches a work step (31, 35 of 11), said step being moveable from a work position (shown in figs. 1 & 2) in which it is horizontally oriented above said floor (63) to a vertically oriented storage position (as shown in figs. 3 & 4) when not in use and at least one hinge (27) supportably connecting said step to a guardrail (19). 
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the work step taught by Manspeaker onto the extension deck of the work platform of Crook for its predictable function of providing an added elevation or a resting area for the worker operating on the work platform in situations of needing to reach for an item that is a foot or two above the guardrail at the end of the extension deck in the same manner they connect to members 19 of Manspeaker (equivalent to the guardrails of the extension deck 33 of Crook).
	In regards to claim 3 Manspeaker teaches at least one step support leg (35 including two 35’s) and a support leg hinge (55; fig. 7) connecting said step (31) to said support leg (35).
	In regards to claim 4 Manspeaker teaches two of said support legs (two 35’s) and support leg hinges (two 55s one for each 35’s respectively), said support leg hinges connecting said support legs to spaced sides of said step (as shown in figs. 1, 2 & 6) thereby permitting said legs to pivot alongside said step (when moving from configuration in fig 2 to fig. 4) from a step support position (fig. 1 & 2) into a vertically extending storage position (as shown in fig. 3 & 4) of said step and legs.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crook and Manspeaker as applied to claim 4 above, and further in view of Boisset, US (5330245).
In regards to claim 5 Crook and Manspeaker do not teach retainers.
However, Boisset teaches floor (1) includes retainers (3) for securing ends of legs (5, 6).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the retainers taught by Boisset onto the floor of the extension deck of the work platform of Crook in order to . 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, Manspeaker and Boisset as applied to claim 5 above, and further in view of Weston, US (8651237).
In regards to claims 6 and 7 Crook, Manspeaker and Boisset do not teach upper sections moveable from lowered storage positions to elevated safe height positions.
However, Weston teaches guardrails (24s 30s), on said extension deck (likened to 70) include upper sections (20c, 30a) moveable from lowered storage positions (fig. 1) to elevated safe height positions (fig. 2). (Claim 6)
	Upper guardrail sections include legs (22) telescopically received in legs (22) of lower guardrail sections (fig. 1). (Claim 7)
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the telescoping guardrail taught by Weston onto the extension deck of the work platform of Crook for their predictable function of providing added security to the personnel working at high elevations. Moreover, one of ordinary skill in the art would have looked at references of guardrails for elevated working platforms such a Weston. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, US (2012/0186908) in view of Manspeaker, US (4009903).

An aerial work platform apparatus (fig. 1-3) comprising: a) a self-propelled chassis (10); b) a work platform (30) operably supported by said chassis for elevation to a work position (shown in fig. 4); c) a lift mechanism on said chassis operably connected to said work platform for elevating said platform to a work elevation (inherent); d) controls (36) on said work platform accessible to an operator on said platform for moving the apparatus and for elevating and lowering said work platform (paragraph [0016]; excerpt below); and e) said work platform (30) including a main deck (see annotated drawings), an extension deck (see annotated drawings) supported on said main deck, said extension deck having a floor (inherent), guardrails (see annotated drawings), a horizontally extending cross brace (see annotated drawings below).

    PNG
    media_image2.png
    569
    611
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    159
    502
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    467
    683
    media_image4.png
    Greyscale

In regards to claim 8 Crook does not disclose a work step moveable from a horizontally oriented work position to a vertically oriented storage position.
However, Manspeaker teaches a work step (31, 35 of 11), said step being pivotally moveable from a horizontally oriented work position (shown in figs. 1 & 2) to a vertically oriented storage position (shown in figs. 3 & 4) and f) at least one hinge (27) supportably connecting said step (31) 
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the work step taught by Manspeaker onto the extension deck of the work platform of Crook for its predictable function of providing an added elevation or a resting area for the worker operating on the horizontally extending cross brace (at least indirectly via the guardrails of the extension deck) of Crook at the end of the extension deck in the same manner they connect to members 19 of Manspeaker (equivalent to the guardrails of the extension deck 33 of Crook).	
In regards to claim 9 Manspeaker teaches said cross brace is a guardrail (as shown in annotated drawings above).
	In regards to claim 10 Manspeaker teaches at least one step support leg (35 including two 35’s) and a support leg hinge (55; fig. 7) connecting said step (31) to said support leg (35).
	In regards to claim 11 Manspeaker teaches two of said support legs (two 35’s) and support leg hinges (two 55s one for each 35’s respectively), said hinges connecting said support legs to spaced sides of said step (as shown in figs. 1, 2 & 6) thereby permitting said legs to pivot alongside said step (when moving from configuration in fig 2 to fig. 4) from a step support position (fig. 1 & 2) into a vertically extending storage position (as shown in fig. 3 & 4) of said step and legs.
	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crook and Manspeaker as applied to claim 11 above, and further in view of Boisset, US (5330245).

However, Boisset teaches floor (1) includes retainers (3) for securing ends of legs (5, 6) in position (Claim 12).
Said retainers comprise apertures (3) for receiving portions of said support legs (as shown in fig. 1) when said step is in said work position (likened to fig. 2) (Claim 13).
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the retainers taught by Boisset onto the floor of the extension deck of the work platform of Crook in order to provide for secure retaining of the legs of the step of Manspeaker once taught onto the extension deck of the work platform of Crook. One of ordinary skill in the art would find it predictable that having the legs of the step inserted into opening such as the ones taught by Boisset would provide more stable setting for the step when said step is in said work position especially at high elevations. 
Claims 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crook, Manspeaker and Boisset as applied to claim 13 above, and further in view of Weston, US (8651237).
In regards to claims 14 and 15 Crook, Manspeaker and Boisset do not teach upper sections moveable from lowered storage positions to elevated safe height positions.
However, Weston teaches guardrails (24s 30s), on said extension deck (likened to 70) include upper sections (20c, 30a) moveable from lowered storage positions (fig. 1) to elevated safe height positions (fig. 2). (Claim 14)

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the telescoping guardrail taught by Weston onto the extension deck of the work platform of Crook for their predictable function of providing added security to the personnel working at high elevations. Moreover, one of ordinary skill in the art would have looked at references of guardrails for elevated working platforms such a Weston. 
	In regards to claim 16 Crook discloses said lift mechanism is a scissors mechanism (20; fig. 4)

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive because:
Applicant argues “Manspeaker merely discloses a retractable seat for resting with no suggestion of using a soft seat as a work step for providing an added elevation per the Examiner’s comments at page 4 of the Office Action. Manspeaker explains the benefits of soft padded covering outwardly when the seat is stored so as not to cause injury”; examiner respectfully disagrees and presents that firstly: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Manspeaker does not specifically utilize the step 31 for providing an added elevation to a worker on am aerial lift platform, one of ordinary skill in the art would find that the step 31 of Manspeaker provides a predictable function of an added elevation or a resting area for the worker operating on the work platform. Applicant is also reminded that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2141 [R-6]).  Because the desire to enhance commercial opportunities by improving a product is universal, a motivation to combine prior art references exists even in the absence of any hint of suggestion in the references themselves if one of ordinary skill possesses the knowledge and skill rendering him capable of combing the prior art references.   See MPEP 2143(G). See below excerpt of the MPEP section 2144.

    PNG
    media_image5.png
    653
    676
    media_image5.png
    Greyscale

Applicant argues “Combining old individual elements in unique ways is the basis of most mechanical patents and obviousness cannot be [estabhshed] established by unintentional or inadvertently gained hindsight from the inventor’s disclosure. The obviousness determination must be upon that which a skilled artisan would have been motivated to do at the time of the invention, not on [wbat] what a skilled artisan would have been able to do with the benefit [nf] of hindsight”; in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634  

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634